Per Curiam.
Defendant pled guilty of two counts of first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2), one count of armed robbery, MCL 750.529; MSA 28.797, one count of assault with intent to murder, MCL 750.83; MSA 28.278, and to being an habitual offender, third offense, MCL 769.11; MSA 28.1083. Defendant was sentenced to concurrent terms of twenty to forty years’ imprisonment on the underlying felony convictions. Those sentences were then vacated, and defendant was sentenced as an habitual offender to concurrent terms of thirty to sixty years of imprisonment. He now appeals as of right. We affirm.
Defendant’s sole contention on appeal is that he is entitled to resentencing because the trial court failed to articulate its reasons for the sentences imposed for the habitual offender convictions. We disagree. Our review of the record shows that the trial court adequately articulated its reasons for the sentences imposed. People v Coles, 417 Mich 523, 549-550; 339 NW2d 440 (1983). This case is different than People v Ochoa, 429 Mich 866; 413 NW2d 426 (1987), and People v Livingston, 430 Mich 899; 425 NW2d 92 (1988), in which no reasons were articulated for the sentences, other than the habitual offender enhancement statute. In this *215case, the sentencing transcript is replete with reasons for the sentences imposed for the underlying convictions. We are not persuaded that any of the objectives behind the Coles articulation requirement would be better served by remanding this case to the trial court under such circumstances. The articulation requirement was fulfilled in this case. Defendant is not entitled to resentencing.
Affirmed.